Citation Nr: 0329709	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for perirectal abscess.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claims.

The veteran's PTSD claim is addressed in the REMAND appended 
to this decision.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the veteran's perirectal abscess 
claim has been completed.

2.  The veteran's perirectal abscess was not present during 
service or for many years thereafter and it is not causally 
linked to any incident of or finding recorded during service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
perirectal abscess.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), became law.  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.  As the veteran filed the current 
claim after the enactment of the VCAA, it is clearly 
applicable in the instant case.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Here, the RO advised the veteran 
of the evidence necessary to substantiate his claims by 
various documents such as correspondence dated in April 2001, 
the July 2001 rating decision, correspondence dated in 
October 2001, the January 2002 Statement of the Case (SOC), 
and the Supplemental Statements of the Case (SSOCs) issued in 
September 2002 and December 2002.  In essence, these 
documents summarized what was necessary to establish service 
connection for the claimed disabilities, requested that the 
veteran identify any pertinent medical records, indicated VA 
would obtain any such records he identified, and notified him 
of the RO's efforts to obtain such records.  Moreover, the 
April 2001 correspondence specifically informed him of the 
VCAA, as well as VA's enhanced duties to assist and notify in 
the context of his initial service connection claims.  A July 
2002 letter specifically identified for the veteran what 
information and evidence he was responsible for, to include 
providing names, dates, and approximate time periods relating 
to any medical records or other relevant evidence that might 
be available, and he was informed of the responsibilities of 
VA in obtaining any evidence that was identified.  The 
veteran's service medical records and all VA and private 
treatment records identified by the veteran were obtained.  
The veteran was advised of his right to a personal hearing.  
The veteran initially requested an RO hearing but 
subsequently opted for an informal hearing with a Decision 
Review Officer.  Further, in an October 2003 statement, the 
veteran's representative referred to the VCAA, and indicated 
familiarity with the pertinent provisions and caselaw.  In 
light of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Therefore, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Here, for the reasons stated below, the Board finds 
that no additional examination or opinion is warranted with 
respect to his perirectal abscess claim.  Moreover, it does 
not appear that the veteran has indicated the existence of 
any pertinent evidence that has not been obtained or 
requested by the RO.  Thus, the Board concludes that the duty 
to assist has been satisfied.

In making the above determination, the Board was cognizant of 
the fact that the Federal Circuit has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case the Board 
notes that the veteran's case has been in adjudicative status 
for several years, and that he was first informed of the 
VCAA's enhanced duties to assist and notify by the April 2001 
correspondence.  As such, the veteran was accorded more than 
the statutory one year period in which to present evidence in 
support of his claim prior to the Board's adjudication in 
this case.  Further, the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations when it adjudicated the claims below, and the 
Board will do the same.  The veteran has been contacted on 
numerous occasions by the RO and provided ample opportunity 
to provide additional information concerning the possibility 
that there may be additional evidence relevant to his claim 
for service connection for a perirectal abcess, to include 
during an informal Decision Review Officer hearing.  It is 
clear that there is no additional evidence available 
regarding that issue (the other claim, service connection for 
PTSD, requires additional development and is addressed in the 
remand below), the local service representative offered no 
additional argument in the VA Form 646, and the national 
representative submitted his informal hearing presentation 
without reference to any additional evidence relevant to the 
issue of service connection for a rectal abscess.  Thus, 
there has been no prejudice to the veteran that would warrant 
a remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  The veteran's service medical records contain no 
findings indicative of a perirectal abscess.  In fact, his 
anus and rectum were clinically evaluated as normal on his 
June 1970 expiration of term of service examination.

An April to May 1973 VA hospitalization report contains no 
findings indicative of perirectal abscess.

The veteran initiated his current claim by the submission of 
a VA Form 21-526, Application for Compensation or Pension, in 
November 2000.  On this document, he indicated he was seeking 
service connection for PTSD and an unspecified rectal 
disability.

Various VA and private medical records were subsequently 
added to the file which cover a period from 1996 to 2002.  In 
pertinent part, these records reflect he underwent surgery 
for a perirectal abscess in February 2000, and that he had 
similar surgery in 1991.  However, the records contain no 
competent medical opinion which relates the etiology of the 
veteran's perirectal abscess to his period of active service.

In his various statements, the veteran has not identified any 
specific incident of active service as the cause of his 
current perirectal abscess.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for perirectal abscess.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.  See Espiritu, 
supra; 38 C.F.R. § 3.159(a)(1).  Thus, while he is competent 
to describe his visible symptomatology, he is not competent 
to diagnose an underlying medical condition nor provide a 
competent medical opinion as to the etiology thereof.

The competent medical evidence clearly reflects the veteran 
has a history of perirectal abscess, and indicates that he 
had surgery as a result of this disability in 1991 and 2000.  
However, there is no indication of such a disability in his 
service medical records, and the first indication of a 
perirectal abscess are the references to the 1991 surgery, 
which is more than 20 years after his release from active 
duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).  Further, there is no 
competent medical evidence which causally relates the current 
disability to an event of active service, nor has the veteran 
identified any such incident.  Based on the foregoing, the 
Board concludes that the preponderance of the evidence is 
against the claim.

The Board also finds that no additional development is 
warranted, to include a medical examination or opinion to 
address the etiology of the current perirectal abscess.  To 
request such development on the contended causal relationship 
at this late date would require a clinician to review the 
same record as summarized above: service medical records that 
contain no findings indicative of such a disability, normal 
findings on the discharge examinations, and the absence of 
medical findings of the claimed disability until many years 
after service.  Under these circumstances, any opinion on 
whether a disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disability to the veteran's military 
service.  Thus, the Board finds that no further development 
is warranted.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As an additional matter, the Board notes that the veteran had 
active service in the Republic of Vietnam, and that he has 
claimed service connection for other disabilities based upon 
presumptive herbicide exposure during this period.  However, 
he has not contended that his perirectal abscess is such a 
disability.  Moreover, it is not one of the disabilities that 
is presumptively associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  Thus, these regulatory provisions are 
inapplicable in the instant case.  Further, as already 
stated, there is no competent medical opinion that relates 
the current disability to service.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for perirectal abscess, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for perirectal abscess is 
denied.




REMAND

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Here, the veteran contends that he developed PTSD due to the 
stressors he experienced while on active duty in the Republic 
of Vietnam.  In a February 2001 statement, he related that he 
was in an engineer unit, and described an incident that 
occurred while he was part of a convoy in June 1969 when they 
were at a checkpoint between Pleiku and Kontum.  He indicated 
that a mine blew-up at that time, killing a pregnant woman 
and child, and that he saw soldiers killed and wounded.  In 
addition, he related another incident where he was part of a 
convoy that was fired upon by the Vietcong, and people were 
killed.  He stated that this second incident occurred in 
Kontum sometime in September or October 1969.

A September 2001 statement from the Vet Center indicates that 
the veteran currently has PTSD due to his active service in 
Vietnam.  This statement asserted that while the veteran's 
military occupational specialty was that of a Bridge 
Specialist, he was in a combat zone where he performed duties 
as a security guard, vehicle operator and driver.  Further, 
this statement asserted that he witnessed various traumatic 
episodes as a driver in convoys, and provided a summary 
thereof.

A July 2002 Decision Review Officer (DRO) conference report 
reflects that the veteran contended that during the temporary 
overrun of Kontum in September or October 1969, he was 
involved in active combat situation, firing and being fired 
at, but that he did not identify the other units involved.  
He also reported that convoys and guard duties were his 
predominant functions while in Vietnam, and related an 
incidence involving sniper fire from a bus which subsequently 
overturned with much death and injury.  Further, he indicated 
that he would provide a buddy statement in support of his 
contentions, but no such statement appears in the record.

The veteran's service records confirm that he was stationed 
in the Republic of Vietnam from January 1969 to January 1970.  
However, his DD Form 214 contains no awards or citations 
indicative of having served in combat while on active duty.  
Further, his primary military specialty was that of a Bridge 
Specialist, and he was attached to engineer units during 
active service.

The Board acknowledges that the veteran has received 
competent medical diagnoses of PTSD, attributed to his 
account of what occurred during service.  Specifically, the 
September 2001 statement for the Vet Center.  Nevertheless, 
the Court has held the just because a physician or other 
health professional accepted the veteran's description of his 
active service experiences as credible and diagnosed the 
veteran as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992). The Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  The primary issue in this case is whether the 
veteran has presented credible supporting evidence that he 
engaged in combat with the enemy or, if not, whether the 
claimed stressors occurred.

The record reflects that the RO determined that the 
information provided by the veteran on his PTSD questionnaire 
was very general, and lacked sufficient detail to refer to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for verification.  However, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  The Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

In Pentecost, the claimant had submitted evidence that his 
unit was subjected to rocket attacks.  Here, the veteran has 
indicated, in part, that his unit was subject to sniper fire 
and other enemy attack during convoys, and provided dates and 
locations of at least two incidents.  However, no evidence is 
of record which confirms these purported incidents.  
Therefore, the Board concludes that additional development is 
necessary to clarify the veteran's account of his alleged 
stressors, and to verify whether such incidents occurred.

The RO should also determine whether any other development is 
necessary pursuant to the VCAA, including the notice 
requirements.  In providing the necessary notification under 
the VCAA, the RO should be cognizant of the fact that the 
Federal Circuit has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  


Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on her claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding the alleged stressors which he 
believes resulted in PTSD.  In 
particular, ask the veteran to comment 
specifically about the dates and location 
of the attacks that purportedly occurred 
while he was on convoy duty.

3.  After the veteran has responded to 
the development requested in #2, prepare 
a letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information, which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of 
the alleged stressors identified by the 
veteran; copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment; and all of his 
stressor statements, to include any 
statement obtained pursuant to this 
development.  In particular, the USASCRUR 
should be asked to comment on whether 
there is evidence that the veteran's 
engineer unit had convoys which were 
subject to enemy attacks during the time 
and at the places identified by the 
veteran.

4.  Thereafter, the RO must readjudicate 
the claim for service connection for 
PTSD, to include specific findings of 
fact as to whether the veteran engaged in 
combat with the enemy and, if not, 
whether any of his claimed stressors have 
been confirmed.  Any subsequent indicated 
development should be conducted. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
December 2002, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



